UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7338



CALVIN JOHNSON,

                                             Petitioner - Appellant,



          versus



B. G. COMPTON, Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-03-520-7)


Submitted:   December 18, 2003            Decided:   January 15, 2004


Before LUTTIG, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Calvin Johnson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Calvin Johnson appeals from the district court’s order

dismissing without prejudice his 28 U.S.C. § 2241 (2000) petition.

Our review of the record and the district court’s opinion disclose

no reversible error. Accordingly, we affirm for the reasons stated

by the district court.      See Johnson v. Compton, No. CA-03-520-7

(W.D. Va. Aug. 12, 2003).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                   - 2 -